DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, wherein par 47 of applicant’s specification discloses the locking mechanism is a wedge lock, snap fit, interference fit, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 3,027,643) in view of Tevrizian (US 2022/0202546). 
Regarding claim 1, Raymond discloses a system for lip retraction and aerosol reduction (see figure 1, and col 1, lines 10-12 discloses the invention is a lip retractor and vacuum saliva ejector), comprising:
 a mouthpiece comprising an integrated single-lip retractor and aerosol suction head (tray 12 which includes a curved flange 17 which col 1, lines 70-71 discloses depress the lower lip of the patient, bottom wall 13, front wall 14 and side walls 15 which drains down to nipple 40), 
single-lip internal retentive wings and external retentive wings (cheek retractors 20, which are at the rear end of the side walls 15 of the tray 12, where each cheek retractor has an inner flange 22 and an outer flange 23 on each side, and a curved flange 17 which situations adjacent to the inner flange) configured to support and secure the mouthpiece in a mouth of a patient (col 2, lines 10-15 discloses the engagement of the check of the patient supporting the mouthpiece in the patients mouth), and comfort retention notches formed between the internal retentive wings and external retentive wings to enhance comfort of the patient and to secure the mouthpiece in the mouth of the patient (inner rearwardly open channel 24 which is the space that the check is positioned between the inner and outer flange) ; and 
an evacuator stem (flexible pipe or conduit 41) configured for attachment to a suction tube (conduit 45) to provide suction for the aerosol reduction (col 2, lines 38-40);
Raymond fails to disclose the evacuator stem is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction.
Tevrizian teaches a High-Volume Evacuator (HVE) valve stem (proximal tube 110 and adapter 210 which includes a ball valve as disclosed in par 54) configured for attachment to an HVE suction tube to provide suction for the aerosol reduction (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator).
As both Raymond and Tevrizian disclose stems that attach to suction tubes (figure 2 of Tevrizian and figure 1 of Raymond), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the evacuator stem of Raymond with  is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction as disclosed by Tevrizian to achieve the predictable result of providing high suction evacuation that efficiently removes aerosol waste.
Regarding claim 2, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 1. Raymond teaches the attachment of the evacuator stem (41) to the mouthpiece (12, see figure 1) and Tevrizian teaches the HVE valve stem for the reasons set forth above, but both fail to render obvious the mouthpiece being integral with the HVE valve stem. However, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the two-piece construction of Raymond/Tevrizian to the HVE valve stem is integrated with the mouthpiece in a single piece, as the use of a one-piece construction instead of the structure disclosed in Raymond/Tevrizian would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) 
Regarding claim 3, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 1.  Raymond further discloses the evacuator stem (41) being connected to the mouthpiece (12, see figure 3) and Tevrizian teaches the HVE valve stem for the reasons set forth above, but fails to disclose the HVE valve stem being separable from the mouthpiece. 
However, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the construction of Raymond/Tevrizian to be separable, for the purpose of detaching the mouthpiece and the HVE valve stem to replace or dispose, as it is been held that were considered desirable for any reason, it would be obvious to make it removable for that reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
Regarding claim 5, Raymond further discloses the internal retentive wings (22) being configured to expose lower teeth of the patient by being inserted into the mouth of the patient by positioning the internal retentive wings between lower gums and the lower teeth of the patient (see figure 3, where the positions of the inner flange and curved flange 17 are positioned adjacent to one another exposing the lower teeth and being positioned between the lower teeth and gums).
Regarding claim 7, Raymond further discloses the mouthpiece (12) further comprises an opening (opening 40) to enable suction of particulates from the mouth of the patient when attached to an evacuator tube (col 2, lines 33-40 which discloses the nipple attaching to an evacuator).
Regarding claim 8, Raymond further discloses the external retentive wings (outer flange 23) are configured to support the mouthpiece by a bottom side of the external retentive wings being in contact with corners of the mouth and a cheek of the patient (see figure 3 and col 2, lines 6-12 which discloses the contact of the outer flange with the cheek and corner of the mouth of the patient).
Regarding claim 10, Raymond further discloses the external retentive wings (23) are substantially planar (see figure 5) and comparatively thinner than the internal retentive wings (22, see col 2 lines 13-14 discloses the inner flange is larger than the outer flange).
Regarding claim 11, Raymond further discloses the mouthpiece and the evacuator stem are configured for a single-use and are formed from disposable materials (where the limitations are considered functional limitations, where any item can be single use and any material can be disposed of after use).
Regarding claim 12, Raymond discloses a system for lip retraction and aerosol reduction (see figure 1, and col 1, lines 10-12 discloses the invention is a lip retractor and vacuum saliva ejector), comprising: 
lip retractor mouthpiece (tray 12, see figure 3) and evacuator stem (flexible pipe or conduit 41) configured for attachment to a suction tube (conduit 45) to provide suction for the aerosol reduction (col 2, lines 38-40), wherein: 
the mouthpiece (12) comprises: 
an integrated single-lip retractor and aerosol suction head (tray 12 which includes a curved flange 17 which col 1, lines 70-71 discloses depress the lower lip of the patient, bottom wall 13, front wall 14 and side walls 15 which drains down to nipple 40), 
single-lip internal retentive wings and external retentive wings (cheek retractors 20, which are at the rear end of the side walls 15 of the tray 12, where each cheek retractor has an inner flange 22 and an outer flange 23 on each side, and a curved flange 17 which situations adjacent to the inner flange) configured to support and secure the mouthpiece in a mouth of a patient (col 2, lines 10-15 discloses the engagement of the check of the patient supporting the mouthpiece in the patient’s mouth), and 
comfort retention notches formed between the internal retentive wings and external retentive wings to enhance comfort of the patient and to secure the mouthpiece in the mouth of the patient (inner rearwardly open channel 24 which is the space that the check is positioned between the inner and outer flange).
Raymond fails to disclose the evacuator stem is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction. 
Tevrizian teaches a High-Volume Evacuator (HVE) valve stem (proximal tube 110 and adapter 210 which includes a ball valve as disclosed in par 54) configured for attachment to an HVE suction tube to provide suction for the aerosol reduction (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator).
As both Raymond and Tevrizian disclose stems that attach to suction tubes (figure 2 of Tevrizian and figure 1 of Raymond), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the evacuator stem of Raymond with  is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction as disclosed by Tevrizian to achieve the predictable result of providing high suction evacuation that efficiently removes aerosol waste. 
Raymond further discloses the evacuator stem (41) being connected to the mouthpiece (12, see figure 3) and Tevrizian teaches the HVE valve stem for the reasons set forth above, but fails to disclose the HVE valve stem being separable from the mouthpiece. 
However, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the construction of Raymond/Tevrizian to be separable, for the purpose of detaching the mouthpiece and the HVE valve stem to replace or dispose, as it is been held that were considered desirable for any reason, it would be obvious to make it removable for that reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
Regarding claim 13, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 12. Raymond  further discloses the mouthpiece further comprises a connecting end portion (nipple 40) including a locking mechanism configured for connecting and securing the mouthpiece and evacuation stem (friction fit between the nipple 40 and conduit 41, see col 2, lines 31-40 and figure 4), and Tevrizian teaches the HVE valve stem and including an HVE tube (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator), for the reasons set forth above .
Regarding claim 16, Raymond discloses the internal retentive wings (22) being configured to expose lower teeth of the patient by being inserted into the mouth of the patient by positioning the internal retentive wings between lower gums and the lower teeth of the patient (see figure 3, where the positions of the inner flange and curved flange 17 are positioned adjacent to one another exposing the lower teeth and being positioned between the lower teeth and gums).
Regarding claim 18, Raymond further discloses the mouthpiece (12) further comprises an opening (opening 40) to enable suction of particulates from the mouth of the patient when attached to an evacuator tube (col 2, lines 33-40 which discloses the nipple attaching to an evacuator).
Regarding claim 19, Raymond further discloses the external retentive wings (outer flange 23) are configured to support the mouthpiece by a bottom side of the external retentive wings being in contact with corners of the mouth and a cheek of the patient (see figure 3 and col 2, lines 6-12 which discloses the contact of the outer flange with the cheek and corner of the mouth of the patient).
Regarding claim 20, Raymond discloses a system for lip retraction and aerosol reduction (see figure 1, and col 1, lines 10-12 discloses the invention is a lip retractor and vacuum saliva ejector), comprising: 
a mouthpiece (tray 12) comprising: an integrated single-lip retractor and aerosol suction head (tray 12 which includes a curved flange 17 which col 1, lines 70-71 discloses depress the lower lip of the patient, bottom wall 13, front wall 14 and side walls 15 which drains down to nipple 40),
single-lip internal retentive wings and external retentive wings (check retractors 20, which are at the rear end of the side walls 15 of the tray 12, where each check retractor has an inner flange 22 and an outer flange 23 on each side, and a curved flange 17 which situations adjacent to the inner flange) configured to support and secure the mouthpiece in a mouth of a patient (col 2, lines 10-15 discloses the engagement of the check of the patient supporting the mouthpiece in the patients mouth), the internal retentive wings (22) being configured to expose lower teeth of the patient by being inserted into the mouth of the patient by positioning the internal retentive wings between lower gums and the lower teeth of the patient (see figure 3, where the positions of the inner flange and  curved flange 17 are positioned adjacent to one another exposing the lower teeth and  being positioned between the lower teeth and gums); and
 comfort retention notches formed between the internal retentive wings and external retentive wings to enhance comfort of the patient and to secure the mouthpiece in the mouth of the patient (inner rearwardly open channel 24 which is the space that the check is positioned between the inner and outer flange); and 
an evacuator stem (flexible pipe or conduit 41) configured for attachment to a suction tube (conduit 45) to provide suction for the aerosol reduction (col 2, lines 38-40);
Raymond fails to disclose the evacuator stem is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction.
Tevrizian teaches a High-Volume Evacuator (HVE) valve stem (proximal tube 110 and adapter 210 which includes a ball valve as disclosed in par 54) configured for attachment to an HVE suction tube to provide suction for the aerosol reduction (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator).
As both Raymond and Tevrizian disclose stems that attach to suction tubes (figure 2 of Tevrizian and figure 1 of Raymond), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the evacuator stem of Raymond with  is a High-Volume Evacuator (HVE) valve stem configured for attachment to an HVE suction tube to provide suction for the aerosol reduction as disclosed by Tevrizian to achieve the predictable result of providing high suction evacuation that efficiently removes aerosol waste. 

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Tevrizian as applied to claim 1 and 12-13 above, and further in view of Cardon (US 2014/0023987).
Regarding claim 4, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 1. Raymond discloses the evacuator stem (41) is configured for attachment with the mouthpiece (12, via nipple 40 see figure 3) and Tevrizian teaches the HVE valve stem and including an HVE tube (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator), for the reasons set forth above. Raymond/Tevrizian fail to disclose the HVE tube having a vent hole configured for securing the HVE valve stem and the mouthpiece using a wedge lock.
Cardon teaches a HVE tube (outer sleeve 108 of tube 102, which par 22 discloses HVE attachment) with a vent hole (slot 120) configured to secure a HVE valve stem (hollow tube 109) using a wedge lock (guide member 122, which works with the lock nub 128 and is inserted into the slot as seen in figure 3 and discussed in par 27-28). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Raymond/Tevrizian to have the HVE tube having a vent hole configured for securing the HVE valve stem and the mouthpiece using a wedge lock as taught by Cardon for the purpose of attaching the suction source to the valve stem and mouthpiece.
Regarding claim 14, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 13, but fails to disclose the locking mechanism includes wedge locking portions on the connecting end portion and the HVE valve stem.
However, Cardon teaches a locking mechanism which includes a wedge locking portion (guide member 122, which works with the lock nub 128 and is inserted into the slot as seen in figure 3 and discussed in par 27-28) on a connecting end portion (end portion of 108) and a HVE valve stem (109).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Raymond/Tevrizian to have the locking mechanism includes wedge locking portions on the connecting end portion and the HVE valve stem as disclosed by Cardon for the purpose of attaching the suction source to the valve stem and mouthpiece.
Regarding claim 15, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 12. Raymond discloses the evacuator stem (41) is configured for attachment with the mouthpiece (12, via nipple 40 see figure 3) and Tevrizian teaches the HVE valve stem and including an HVE tube (par 54 discloses the adapter connecting via a tube to a suction source and par 76 discloses the tubing can be any standard high-volume evacuator), for the reasons set forth above. Raymond/Tevrizian fail to disclose the HVE tube having a vent hole configured for securing the HVE valve stem and the mouthpiece using a wedge lock.
Cardon teaches an HVE tube (outer sleeve 108 of tube 102, which par 22 discloses HVE attachment) with a vent hole (slot 120) configured to secure an HVE valve stem (hollow tube 109) using a wedge lock (guide member 122, which works with the lock nub 128 and is inserted into the slot as seen in figure 3 and discussed in par 27-28). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Raymond/Tevrizian to have the HVE tube having a vent hole configured for securing the HVE valve stem and the mouthpiece using a wedge lock as taught by Cardon for the purpose of attaching the suction source to the valve stem and mouthpiece.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Tevrizian as applied to claims 1 and 12 above, and further in view of Dorfman et al (US 2008/0064001).
Regarding claim 6. Raymond/Tevrizian disclose the claimed invention as set forth above in claim 1, but fails to disclose an internal frenum comfort cutout is formed at a midpoint in a bottom edge of the internal retentive wing.
However, Dorfman teaches a single lip internal retentive wing (side wall 44a) with an internal frenum comfort cutout at a midpoint of a bottom edge (frenum release 48, which is disclosed as being on the inside side wall 44a of a lip retaining channel and is a shaped cutout in par 80, see figure 1 and 10) for the purpose of providing relief to the frenum of the lip (par 80).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Raymond/Tevrizian to have an internal frenum comfort cutout is formed at a midpoint in a bottom edge of the internal retentive wing as taught by Dorfman for the purpose of providing relief to the frenum of the lower lip.
Regarding claim 17, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 12, but fails to disclose an internal frenum comfort cutout is formed at a midpoint in a bottom edge of the internal retentive wing.
However, Dorfman teaches a single lip internal retentive wing (side wall 44a) with an internal frenum comfort cutout at a midpoint of a bottom edge (frenum release 48, which is disclosed as being on the inside side wall 44a of a lip retaining channel and is a shaped cutout in par 80, see figure 1 and 10) for the purpose of providing relief to the frenum of the lip (par 80).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Raymond/Tevrizian to have an internal frenum comfort cutout is formed at a midpoint in a bottom edge of the internal retentive wing as taught by Dorfman for the purpose of providing relief to the frenum of the lower lip.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Tevrizian as applied to claim 1 above, and further in view of Lloro Boada et al (US 2019/0365214).
Regarding claim 9, Raymond/Tevrizian disclose the claimed invention as set forth above in claim 1, but fails to disclose top edges of the external retentive wings are comparatively thin and concave while bottom edges of the external retentive wings are comparatively thick and convex.
However, Lloro Boada teaches an external retentive wing where the top edges are thinner than the rest of the external retentive wing and concave and the bottom edge is thicker than the rest of the external retentive wing and convex (see annotated figure 2).

    PNG
    media_image1.png
    518
    507
    media_image1.png
    Greyscale

Annotated figure 2
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the top and bottom edges of Raymond/Tevrizian as disclosed above by Lloro Boada for the purpose of providing a comfortable and desired fit to the user/patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772